Citation Nr: 0312970	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  01-04 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter






ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active military service from November 1941 to 
November 1945. He died in February 1998.  The appellant is 
the veteran's widow.

The current appeal arose from a January 2001 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to service 
connection for the cause of the veteran's death.

In August 2001 the veteran attended a video-conference 
hearing at the RO before the undersigned Veterans Law Judge 
in Washington, D.C.  The hearing transcript is on file.

In October 2001 the Board remanded this case for additional 
development and consideration of the appellant's claim under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The case is once more 
before the Board for appellate consideration.


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The certificate of death shows that the veteran died in 
February 1998 at the age of 82.  The immediate cause of death 
was respiratory failure due to emphysema and renal 
insufficiency.  At his death, service connection was in 
effect for splenectomy, residuals of gunshot wounds to Muscle 
Groups XIX and XX, left knee bursitis and otitis of the right 
ear.  The combined disability rating was 50 percent.

A preliminary review of the record shows that the RO returned 
this case to the Board prematurely.  

The RO did not complete the development of the evidence to 
include obtaining a medical opinion from a medical specialist 
regarding the issue on appeal or consider the appellant's 
claim under the VCAA as directed by the Board in October 
2001.  Prior to the case being returned to the Board a 
February 3, 2003 VA Form 119, Report of Contact refers to 
possible outstanding medical records at Corpus VA medical 
facility 

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the CAVC held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

Moreover, neither the appellant nor her representative has 
been furnished a supplemental statement of the case (SSOC) 
with respect to the evidence added to the record subsequent 
to the April 2001 statement of the case (SOC).  The appellant 
has not waived initial consideration of the added by the RO.  
See 38 C.F.R. §§ 19.31, 20.1304.  

In order to preclude prejudice to the appellant's claim, the 
RO should consider all the evidence added to the record since 
the April 2001 SOC in regard to the present claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Also, the Board observes that additional due process 
requirements may be applicable as a result of the enactment 
of the VCAA and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) 
and 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The RO should then conduct any necessary 
development brought about by the 
appellant's response. 

3.  The RO should obtain all pertinent 
outstanding medical records at Corpus VA 
medical facility.  

4.  Thereafter, the claims file should be 
referred to an appropriate medical 
specialist for review.  The claims file, 
a separate copy of this remand and a 
separate copy of the October 2001 Board 
remand must be made available to and 
reviewed by the medical specialist prior 
and pursuant to conduction and completion 
of the requested review.  The medical 
specialist must annotate the report that 
the claims file was in fact made 
available for review in conjunction with 
the review.

The medical specialist should be 
requested to review the claims file and 
provide an opinion as to the cause of the 
veteran's death and the degree of 
probability that a service-connected 
disability caused or constituted a 
material fact eventuating in the 
veteran's death.  The medical specialist 
should also address the following 
questions unless rendered moot: (1) Were 
there "debilitating effects" due to 
service connected disability that made 
the veteran "materially less capable" of 
resisting the effects of his fatal 
disease process, (2) or did any service-
connected disability constitute a 
"material influence in accelerating 
death," and (3) was a service-connected 
disability(ies) a contributory cause of 
death under 38 C.F.R. § 3.312(c) (2002)?

The medical specialist should be 
requested to review the claims file and 
provide an opinion as to whether any 
pulmonary disability of significance 
resulting in the veteran's death may be 
dissociated from tobacco use during 
service.

The medical specialist should be asked to 
express, in percentage terms, if 
possible, the probability, if any, that 
service-connected disability(ies) caused 
or contributed to death.  The specialist 
should address the contention that the 
veteran developed tuberculosis as a 
result of claimed exposure as a patient 
in a military hospital.  The medical 
specialist should also provide an opinion 
as to whether any other reported 
pulmonary disorder, including sarcoidosis 
if confirmed or bronchiectasis, is at 
least as likely as not related to such 
exposure or military service.  The 
medical specialist should provide a 
rationale for all opinions and 
conclusions expressed. Any consultations 
with other specialist(s) deemed necessary 
for a comprehensive evaluation should be 
obtained.  A complete rationale should be 
offered for all opinions and conclusions 
expressed.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
ensure that the requested medical opinion 
is responsive to and in complete 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

6.  After undertaking any action deemed 
essential in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


